PARDEE, Circuit Judge
(dissenting). I cannot find that in the alleged patent there is sufficient novelty to warrant a monopoly. If, however, the patent is valid, then it is a combination patent of old and well-known elements, and ought to be strictly construed; and, in the matter of infringement, the case should show that the elements of the combination are employed, and in the manner as set forth in the claim. ’It is shown by the file wrapper'that in the original specifications the rollers are provided externally with teeth resembling those of a geared wheel. The teeth of each roller do not, however, touch those of the other roller, and the teeth are made to run lengthwise of the roller in zigzag lines, are more or less sharp, and the two rollers are maintained in such relative position that the teeth of one roller will always be midway between the two teeth of the other roller. In the second claim the rollers are proVided with teeth extending past each other, but not touching. In the fourth claim the rollers are provided with zigzag teeth extending past each other, but not touching. The patent office had many criticisms to make upon the specifications, and particularly with reference to the zigzag teeth, and, among other suggestions, suggested striking out in the specifications the description as to the teeth being midway, etc., and the substitution of intermeshing teeth, and the office rejected all claims, — claims 1 to 5 on the patent of Ferrin, No. 279,235, and the patent of Yogel, No. 181,382, and claim 3 on the patents of Ferrin and Ohapin. In a few days the applicant amended his application so as to provide for zigzag teeth with more or less sharp edges, to be maintained in such relative position to each other that their teeth should intermesh, and, still finding-trouble at the patent Office, a few days later again amended by putting in an alleged new claim for rollers provided externally with zigzag teeth extending throughout their lengths, the teeth upon one roller intermeshing with the teeth upon the other roller, and still another amendment canceling all claims, and making a claim for a combination of rollers provided externally with sharp teeth inter-*523meshing, but not coming in contact with each other, and when inter-meshed being equidistant from each other. In the argument submitted with these amendments, it was claimed that the nature of the zigzag teeth was now more clearly described, and that the objections of the patent office were otherwise fully met. Thereupon the office ordered an interference in the matter with regard to the patent of Henry Hungerford, which related to the collars which were used on the rollers. This interference seems to have been settled by agreement between the parties, and thereupon the applicant filed an amendment canceling all other claims, and substituting therefor a claim for a combination with pressing rollers; the rollers provided externally with sharp teeth extending approximately parallel with each other throughout the length of the rollers, and said teeth intermeshing, hut not coming in contact with each other, and when intermeshed being equidistant from each other; said rollers being geared together in order to maintain their relative positions towards each other substantially as specified, — following that with another amendment striking out the word “pressing,”. as describing the rollers, and inserting the words “more or less,” as descriptive of the sharp teeth, suggesting that this amendment would he found to conform to the suggestions of the examiner, and not he met by references. An interference was ordered with regard to that claim which was subsequently decided in favor of the applicant, and the patent was allowed. It will he noticed from these extracts from the file wrapper that the office required an amendment positively and distinctly regulating the intermeshing of the teeth on the rollers, and only passed the application when the applicant distinctly described his claim in regard to the teeth that they should be, when inter-meshed, not midway, but equidistant from each other. In this suit the counsel for appellant claims that the word “equidistant” is immaterial, and may he "wholly omitted, and still the validity of the patent maintained; and the opinion of the court seems to be that the word “'equidistant,” as used in the claim, is elastic, and means no more than “about midway.” It scorns that the patent went through the office on striking out “midway” and inserting “equidistant,” and now goes through this court by practically reversing,— construing “'equidistant” to mean near or about midway. On the case made, I am not satisfied that the defendants and appellees should he held as infringers of a valid patent.